

	

		II

		109th CONGRESS

		1st Session

		S. 481

		IN THE SENATE OF THE UNITED STATES

		

			March 1, 2005

			Mr. Akaka introduced the

			 following bill; which was read twice and referred to the

			 Committee on Veterans'

			 Affairs

		

		A BILL

		To amend title 38, United States Code, to extend the

		  period of eligibility for health care for combat service in the Persian Gulf

		  War or future hostilities from two years to five years after discharge or

		  release. 

	

	

		1.Extension of period of

			 eligibility for health care for combat service in the Persian Gulf war or

			 future hostilitiesSection

			 1710(e)(3)(C) of title 38, United States Code, is amended by striking 2

			 years and inserting 5 years.

		

